Order entered April 14, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-01294-CV

                                   TOM KARTSOTIS, Appellant

                                                 V.

  RICHARD L. BLOCH, INDIVIDUALLY AND AS A TRUSTEE OF THE RICHARD
  AND NANCY BLOCH FAMILY TRUST, AND NANCY BLOCH AS A TRUSTEE OF
        THE RICHARD AND NANCY BLOCH FAMILY TRUST, Appellees

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-11-04489

                                             ORDER
        We GRANT the parties’ April 10, 2015 joint motion to reorder briefing schedule and for

extension of time to file appellant’s brief. Appellant’s brief shall be filed by MAY 29, 2015.

Appellees’ brief and cross-appellants’ brief will be due thirty days after appellant’s brief is filed.

Appellant’s reply brief and cross-appellee’s brief will be due thirty days after appellees’ brief

and cross-appellant’s briefs are filed. Cross-appellants’ reply brief will be due twenty days after

cross-appellee’s brief is filed.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE